DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 17 recites the limitation "the cylinder sleeve" in line 3 (in claim 15) and line 2 (in claim 17).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 4740151) in view of Ten (US 2009/0104307)
In regards to claim 1, Schmidt teaches of a hot runner system (see Fig. 1) comprising: 
a hot runner plate (16); 
a nozzle (14) received in a well (22, 82) in the hot runner plate and the nozzle having a nozzle channel (24) for delivering molding material to a respective mold cavity (30); 
a manifold (10) seated against the nozzle, the manifold having a manifold channel (66, 72) in fluid communication with the nozzle channel; 
an actuator plate (12) upstream of the hot runner plate and spaced apart from the manifold, the actuator plate having an actuator bore (see Fig. 1) extending therethrough; 
a support pad (94) separating the manifold and the actuator plate, the support pad having a forward bearing surface seated against the manifold and a rearward bearing surface against which the actuator plate is seated, the rearward bearing surface surrounding a lower mouth of the actuator bore (see Fig. 1); 
a valve pin (46) extending through the support pad and the manifold to a downstream end of the nozzle; 
a cylinder (54) received in the actuator bore of the actuator plate;
a piston (52) coupled to the valve pin, the piston received in the cylinder from a forward end of the cylinder.  

Schmidt fails to teach of the cylinder received in the actuator bore from a rearward side of the actuator plate.

Here, in a related injection molding reference that uses a hot runner system, the Ten reference teaches of a hot runner system 100, having a nozzle 112, manifold 110 seated against the nozzle, an actuator plate 102, with a support pad 142, the piston 126, valve pin 114, and cylinder 124.  Wherein, as seen, the cylinder is accessible to the actuator bore from the rearward portion via the access from the cover (cap plate 128), see Fig. 1.  The teaching by Ten allows for a known alternative configuration/construction of the injection molding machine wherein, the actuator along with the cylinder and piston being accessible from the rearward portion of the actuator plate, see [0021], which would ease in the assembly/disassembly, particularly in regards to maintenance and replacement of parts without need to further disassemble the manifold, hot runner plate, and nozzle from the actuator plate to access the actuator parts.
	It would have been obvious for one of ordinary skill in the art to modify the actuator bore and plate of Schmidt with the cylinder being received in the actuator bore from the rearward side of the actuator plate as taught by Ten as a known configuration which is a use of known technique (of the Ten reference) to improve similar devices (methods or products) in the same way, in this case the construction/assembly of the actuator in the actuator plate for a hot runner system.

In regards to claim 2, wherein the piston is sized to pass through the actuator bore without obstruction by the actuator plate.  See Schmidt, wherein, the sizing of the piston itself would pass through the actuator bore, see Fig. 1.

In regards to claim 3, wherein the actuator bore includes a step against which a forward end of the cylinder is seated.  See steps in actuator bore of Ten, see Fig. 1

In regards to claim 4, wherein a rearward end of the cylinder includes a flange.  See flange of cylinder 124 of Ten, see Fig. 1.

In regards to claim 5 (dependent upon claim 4), further comprising a sealing member surrounding the cylinder and compressed between the flange and a step in the actuator bore.  See Ten, Fig. 1, see also seal members 130.

In regards to claim 6 (dependent upon claim 4), wherein the flange overhangs the piston.  See Fig. 1 of Ten.

In regards to claim 7 (dependent upon claim 4), wherein the flange includes at least one extraction bore.  Schmidt teaches of a bore in the cylinder portion, see Fig. 1.  While it is not stated as an extraction bore, the cylinder and thereby, portions including the flange can include bores that can be utilized for various intended uses, including securing the flange/cylinder.

In regards to claim 8 (dependent upon claim 4), wherein the flange extends outward from a wall of the cylinder and is seated against a step in the actuator bore.  See Fig. 1 of Ten

In regards to claim 9, further comprising a sealing member surrounding the cylinder and compressed between a circumferential wall of the cylinder and the actuator bore.  See Fig. 1 of Ten, see sealing member, seals 130 on the wall of cylinder 124 and actuator bore.

In regards to claim 10 (dependent upon claim 4), wherein the flange extends rearward from a wall of the cylinder at an obtuse angle to the wall of the cylinder, the flange including an annular sealing surface compressed against a cover plate.   See Ten, that includes an annular sealing surface, see Fig. 1.  Wherein, the angles are noted, however, this can be a change in the shape of cylinder walls of Ten, as applied to Schmidt, wherein the cylinder walls of Ten already flanges outward at various degrees, particularly in relation to the interior wall of the cylinder.

In regards to claim 11, wherein the forward end of the cylinder is axially spaced apart from a forward side of the actuator plate.  See Fig. 1 of Ten.

In regards to claim 12, wherein the cylinder is free from contact with the support pad.  See Fig. 1 of Ten.

In regards to claim 13, wherein the support pad includes a bushing portion and a spacer portion, the bushing portion including a valve pin bore through which the valve pin extends.  See Fig. 1, 2, and 8 of Ten.

In regards to claim 14 (dependent upon claim 13), wherein the bushing portion and the spacer portion are discrete components.  See Fig. 2 of Ten, see 144 and 142.

In regards to claim 15, wherein the actuator plate includes a fluid duct intersecting the actuator bore on a forward side of the piston, the fluid duct including an outlet at least partially unobstructed by the cylinder sleeve.  See fluid ducts, see 120, 122 of Ten.

In regards to claim 16, further comprising: a cover plate secured to the actuator plate and enclosing a rearward mouth of the actuator bore.  See cover plate 128 of Ten.

Claim(s) 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Ten as applied to claim 16 above, and further in view of Olaru (RE40478).
In regards to claim 17 (dependent upon claim 16), wherein the cover plate includes a fluid duct in fluid communication with a piston chamber defined by the piston, the cylinder sleeve, and the cover plate.  See Ten, regarding the cover plate 128 and further, see teaching fluid ducts 120, 122.  Need teaching of cover plate with fluid duct.
The Schmidt and Ten references fail to teach of the cover plate having the fluid duct.
	However, as seen in a known hot runner system, Olaru teaches of the piston 46 in a cylinder 44 of an actuator plate with a rearward connection and further having a cover plate with fluid duct 42 (first fluid passage) and accessing piston chamber 40 (chamber), see Figs. 1, 2, and 6, see also Col. 3, lines 28-48.  Wherein, this is an alternate known configuration for providing fluid connection for actuation of the actuator/piston, particularly with the arrangement allowing for fluid passages on opposed sides of the piston 46 within the chamber, see Col. 3, lines 40-48.
	It would have been obvious for one of ordinary skill in the art to modify the cover plate of Schmidt in view of Ten with the fluid duct as taught by Olaru as an alternate known configuration that ensures fluids on either side of the piston for actuation.

In regards to claim 18 (dependent upon claim 17), further comprising: 
a sealing member sandwiched between the cover plate and a rearward end of the cylinder, the sealing member surrounding a chamber inlet and an outlet of the fluid duct. See Ten, Fig. 1 and 8, see sealing member on cover plate and rearward portion of cylinder, wherein the arrangement would ensure surrounding the chamber inlet and outlets of the fluid passages connected to the cylinder when combined with Schmidt and Olaru.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form, see of note:
Schad (US 4682945), see Fig 2, see sizing of the bore 51, and piston and cylinder 31 that can pass through the bore, see actuator plate 36, and manifold 38.
Olaru (US 7517214), see Fig. 2, of the actuator 112 with piston and cylinder located within an actuator plate 102 and having valve pin 138 in nozzle 130, see also manifold 108 and runner plate 104, with pad 114 located between the manifold and front of the actuator plate.
Colonico (US 7470122), see Fig. 1.
Dewar (US 2006/0082031) teaches of actuator that enters from rear of actuator plate 22 and having a cover plate with fluid duct, see Fig. 2, see also pad structure between the manifold and front of actuator plate, and further teaching of nozzle 32 and runner plate 24.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744